UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1476


ROBERT WILLIAM WAZNEY, 2040 Hideaway Drive,

                    Debtor - Appellant,

             v.

CHASE,

                    Creditor - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Henry M. Herlong, Jr., Senior District Judge. (3:17-cv-03216-HMH)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Wazney, Appellant Pro Se. Nicholas Andrew Charles, Sarah Beth Nielsen, B.
Rush Smith, III, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Wazney appeals the district court’s orders: (1) adopting the magistrate

judge’s recommendation to dismiss as untimely his appeal from the bankruptcy’s court’s

order dismissing his bankruptcy court’s proceeding, and (2) denying his motions to alter

or amend the judgment, Fed. R. Civ. P. 59(e), and for reconsideration, Fed. R. Civ. P.

60(b). We have reviewed the record and find no reversible error. Accordingly, we deny

Chase’s motion to dismiss the appeal and affirm for the reasons stated by the district

court. Wazney v. Chase, No. 3:17-cv-03216-HMH (D.S.C. Mar. 27, 2018; Apr. 16,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2